138 Nev., Advance Opinion 1-161
                            IN THE SUPREME COURT OF TFIE STATE OF NEVADA


                      ROSIE M.; AND HENRY O.,                              No. 83023
                      Appellants,
                      vs.                                                   FILED
                      IGNACIO A., JR.,
                      Respondent.



                                Appeal from a district court order in a paternity and child
                     custody matter. Eighth Judicial District Court, Family Court Division,
                     Clark County; Nadin Cutter, Judge.
                                Affirmed.


                     Page Law Firm and Fred C. Page, Las Vegas,
                     for Appellants.

                     McFarling Law Group and Ernily McFarling, Las Vegas,
                     for Respondent.




                     BEFORE THE SUPREME COURT, EN BANC.


                                                    OPINION

                     By the Court, STIGLICH, J.:
                                The Nevada Parentage Act (NPA), contained in NRS Chapter
                     126, provides the framework by which a person may establish legal
                     parentage of a child. NRS Chapter 125C, in turn, governs child custody and
                     visitation issues, with the best interest of the child guiding the court's
                     decision in such matters.     Appellants argue that the district court
SUPREME COURT
        OF
     NEVADA


(01 1947A    •14.,
                                                                                iz leo-13r
                misinterpreted and misapplied the NPA in concluding that respondent has
                legal parental rights as to the minor child at issue solely because conclusive
                DNA test results show that respondent is the child's biological father.
                Appellants also challenge the district court's resultant child custody
                decision awarding respondent joint physical custody with the child's
                mother, arguing that, in addition to being based on an erroneous parentage
                decision, the court failed to apply the relevant provisions of NRS Chapter
                125C and failed to make on-the-record factual findings to support its
                assessment of the child's best interest in determining physical custody and
                parenting time.
                            We affirm. As to the parentage issue, the district court correctly
                interpreted and applied the NPA in concluding that respondent is
                conclusively presumed to be the child's legal father based on positive DNA
                test results and that his status as such gives him rights incident to a parent
                and child relationship. The district court's finding of paternity authorized
                it, under NRS 126.161(4), to make an initial determination of custody as
                between the child's mother and his biological father. The district court's
                order establishing joint physical custody comported with the record
                evidence and the preferences stated in NRS Chapter 125C.
                                  FACTS AND PROCEDURAL HISTORY
                            Appellants Rosie M. and Henry O. were in an off-and-on
                relationship between 1999 and 2017, residing together part of that time.
                Rosie was also in an off-and-on relationship with respondent Ignacio A., Jr.,
                between 2008 and approximately 2019. Rosie was never married to either
                Henry or Ignacio.
                            In 2011, Rosie became pregnant with A.A., the minor child. over

                whom the parties dispute paternity and custody.       When A.A. was born,
                Rosie and Henry executed a Voluntary Acknowledgment of Paternity (VAP)
SUPREME COURT
       OF
    NEVADA
                                                      2
10) IOTA
                declaring Henry the only possible father. and Henry was named as the
                father on A.A.'s birth certificate. Despite a request from Ignacio, Rosie and
                Henry declined to pursue testing to establish the paternity of A.A.
                            In 2013, Rosie gave birth to a second child, J.A. Approximately
                six months after J.A.'s birth, Rosie informed Ignacio that he may be J.A.'s
                father. Ignacio filed a complaint for custody and was determined to be J.A.'s
                biological father through paternity testing. A stipulated decree was entered
                for custody and visitation of J.A.
                            During his time with j.A.; •Ignacio • had contact with A.-A.
                Ignacio again questioned ROsie about whether he may be .A.A.'s father, and
                Rosie again denied that Ignacio could be A.A.'s father. Henry provided
                Ignacio with a Screenshot of a purported DNA test showing Henry as A.A.'s
                tallier. 'However, Ignacio thought the formatting of the DNA teSt results
                looked suspicious. Ignacio. completed DNA testing on his own with A.A. and
                provided the results showing he was A.A.'s biological father to Rosie in early
                2017.   Rosie did not believe the results so Ignacio took another test
                confirming he was A.A.'s father. Despite the results,• Rosie continued to
                deny Ignacio regular visits with A.A.
                            Ignacio then filed. an amended•complaint for Custody, asserting
                he was also the fat-her of A.A. Ignacio requested a paternity:determination
                regarding A.A., that A.A.'s name and birth certificate be amended., and that
                he be awarded joint physical and legal custody- of A.A.' Ignacio moved to
                join Henry as a defendant for the limited purpose of determining paternity
                of A..A. The district court added HenrY as a third-party d.efendant but found
                "that [Ignacio's] paternity challenge was barred because [A.A.] w•as over


                      "Ignacio also sought to amend the. custody d.ecree as to j.A., but
                custody of J.A. is not at issue in this appeal.
SUPREME COURT
        OF
     NEVADA
                                                        0
(0) 1947A
                three years old, [Ignacio] failed to demonstrate cl.ear and convincing
                evidence of fraud, and his c]aims were barred by claim preclusi.on."
                            Ignacio appealed, and we reversed, concluding that the district
                court improperly denied Ignacio's request for court-ordered paternity
                testing, and remanded the matter for such testing. Ignacio A. v. Rosie M.,
                No. 77242, 2020 WL 403670 (Nev. Jan. 23, 2020) (Order of Reversal and
                Remand). We instructed that if Ignacio was found to be A.A.'s biological
                father, the district court must determine the issue of paternity based on the
                procedures set forth in NRS Chapter 126.
                            On remand, the district court ordered DNA testing regarding
                A.A., and Ignacio was found to be A.A.'s biological father. At a hearing
                following the return of the DNA results, the district. court set aside its
                previous order. Following an evidentiary hearing,2 the district court found
                that Ignacio is conclusively the biological and legal father of A.A. The court
                further found that it did not have enough. evidence to conclude that Henry
                presented a fraudulent paternity test to Ignacio but determined that
                Henry's VAP for A.A. resulted from either a material mistake of fact or
                fraud. The court determined that the conclusive presumption set forth in
                NRS 126.051(2) regarding biological testing overcame Henry's VAP an.d
                that a paternity dispute such as this one is not time-barred until the child
                reaches the age of 21. The district court entered a written order concluding
                "that Ignacio is confirmed as [A.A.1's father[,]" "that A.A.'s name shall be
                changed and his birth certificate shall be amended to reflect Ignacio's last
                name[,]" and "that Ignacio and. Rosie shall have joint physical custody of
                [A.A.], with Ignacio's timeshare to begin immediately." The court further


                             this hearing, the matter was reassigned from Judge Gerald
                      2 Before
                W. Hardcastle to Judge Naclin Cutter.
SUPREME COURT
        OF
     NEVADA
                                                      4
(0) I947A
                     found that this ruling meant "Henry is now considered a third party in this
                     matter" who may, if he so elects, request visitation with A.A. "akin to
                     grandparent visitation." This joint appeal by Rosie and Henry followed.
                                                    DISCUSSION
                     The district court correctly interpreted and applied the NPA in determining
                     that Ignacio is A.A.'s legal father
                                 Rosie and Henry contend the district court improperly found
                     Ignacio to be A.A.'s legal father, asserting the court failed to distinguish
                     between biological and legal paternity. They argue that the district court
                     erred by incorrectly giving greater weight to biology to determine Ignacio is
                     A.A.'s legal father. Relying largely on California caselaw and Love v. Love,
                     114 Nev. 572, 959 P.2d 523 (1998), Rosie and Henry claim that once a child
                     reaches the age of three years, absent clear and convincing evidence of
                     fraud, biology ceases to be the predominant consideration for determining
                     paternity. Furthermore, they maintain that pursuant to NRS 440.610, a
                     person listed as the father on the birth certificate is presumed to be the
                     father of the child if paternity becomes disputed.
                                 We give deference to a district court's factual findings and will
                     not set aside those findings unless they are clearly efroneous or not
                     supported by substantial evidence; however, questions of law are subject to
                     our plenary review. Ogawa v. Ogawa, 125 Nev. 660, 668, 672, 221 P.3d 699,
                     704, 707 (2009); see also Waldman v. Maini, 124 Nev. 1121, 1136, 195 P.3d
                     850, 860 (2008) (providing that issues of statutory interpretation are legal
                     questions reviewed de novo).
                                 To determine parentage, courts look to the NPA, codified at
                     NRS 126.011-.900. St. Mary v. Damon, 129 Nev. 647, 652, 309 P.3d 1027,
                     1031 (2013). Under NRS 126.021(3), a Iplarent and child relationship'
                     means the legal relationship existing between a child and his or her natural
SUPREME COURT
        OF
     NEVADA
                                                          5
(0) 1947A    4904.
                 or ad.optive parents incident to which the la.w confers or imposes rights,
                 privileges, duties and obligations.       It includes the mother and child
                 relationship and the father and child. relationship."3 A ma.n can establish
                 this "parent and child relationship" by rneeting the conditions for a
                 presumption of paternity. See NRS 126.041(2)(a) ("The parent and child
                 relationship between a child. and . . man may be established . . . [u]nder
                 this chapter       ..").
                             In a paternity dispute; NRS 126:051 controls'. • Miss& v.        •




                 Gardner," 114 Nev. 283, 289, 956 P.2d 98, 102 (1998). Paternity is presumed
                 either rebuttablÿ or conclusively when a man meets certain conditions
                 under NRS 126.051. First, under subsection 1, "[a] man is- [rebuttably]
                 presumed to be the natural father of a child if' he and the child's natural
                 mother were married or attempted to get married; "[h]e and the child's
                 natural mother were cohabiting for at least 6 months before th.e period of
                 conception and continued to cohabit through the period of Conception"; or
                 "!wl.hile the child is under the age of majority, he receives the child into his
                 home and openly holds out the child as his natural child." NRS 126.051(1).
                 These presumptions may be rebutted by clear and convincing evidence in a
                 proceeding challenging paternitý and are "rebutted by a court decree
                 establishing paternity of the child by another man."         NRS 126.051(3).
                 Second, under subsection 2, "[a] Conclusive presumption that a. man'is the



                       3 As ofJune 2021, Nevada law recognizes that a child ma.y h.ave a legal
                 ‘'parent an.d child relationship" with more than two persons. See 2021 Nev.
                 Stat., ch. 51.2, § 3, at 3404 (amen.ding NRS 126.021(3) to include the
                 following language: "This subsection does not preclude a determination by
                 a court that a child has such a legal relationship with. More than two
                 persons."). The district court rendered its decision before thii.3 statute's
                 effective date, and the parties do not address it on appeal.   •




SUPREME COURT
         OF
      N EVA DA
                                                       6
1;0) I947A


                                o
                natural father of a child is established if tests for the typing of blood or tests
                for genetic identification . . . show a probability of 99 percent or rn9re that
                he is the father . . . ." NRS 126.051(2).4
                            We conclude that the district court properly applied NRS
                126.051(2) in determining that the court-ordered DNA test conclusively
                established Ignacio as A.A.'s natural father. We further conclude that the
                court properly interpreted the NPA in determining that Ignacio's status as
                the child's natural father proved a legal parent and child relationship,
                entitling Ignacio to parental rights with A.A.
                            Rosie and Henry fail to establish a legal or factual basis to
                disturb the district court's parentage determination.        First, they do not

                dispute that the genetic test results establish that Ignacio is the child's
                natural father. Instead, Rosie and Henry rely on California statutes and
                caselaw in arguing that once a child reaches the age of three years, DNA
                testing no longer provides a presumption of paternity. But those authorities
                are inapposite, as the NPA directly addresses the circumstances here and
                permits Ignacio to rely on the conclusive genetic test results to establish a
                father and child relationship with A.A. Specifically, NRS 126.071(1) allows
                an alleged father, such as Ignacio, to bring an action under the NPA to
                declare the existence of the father and child relationship, and under NRS
                126.081(1), such an action "is not barred until 3 years after the child reaches
                the age of majority." Ignacio filed his complaint well before that deadline.
                As to the parentage determination, NRS 126.051(2) provides a conclusive
                presumption of paternity based on positive genetic test results, and



                      The presumption under subsection 2 may be rebutted only if the man
                      4

                has an identical sibling who may be the father, which is not a factor in this
                case.
SUPREME COURT
        OF
     NEVADA
                                                        7
(0) 1947A
                paternity gives rise to a parent and child relationship with corresponding
                rights under NRS 126.021(3).
                            Second, Rosie and Henry cite Love for the proposition that DNA
                testing confirming a man as a child's natural father is only a factor in
                determining parentage and argue that the district court gave too much
                weight to that factor here. When we decided Love, however, positive genetic
                test results provided only a rebuttable presumption of paternity. See NRS
                126.051 (1995).     Citing the then-effective version of the statute, we
                explained that "[n]owhere in our statutory scheme does the legislature state
                that the results of a DNA test compel a district court to determine, as a
                matter of law, that a man is or is not a child's father." Love, 114 Nev. at
                578, 959 P.2d at 527. However, in 2007, the Nevada Legislature amended
                NRS 126.051 to provide that positive genetic test results are conclusive on
                the paternity issue.      See 2007 Nev. Stat., ch. 337, § 1, at 11524.
                Consequently, a positive DNA test result is no longer simply a factor for the
                district court to weigh in determining paternity, and Love no longer controls
                to the extent that it conflicts with NRS 126.051(2)'s conclusive presumption
                of paternity based on such results.
                            Finally, .Rosie and Henry misconstrue NRS 440.610 in arguing
                that A.A.'s birth certificate is dispositive evidence of Henry's paternity.
                While Rosie and Henry correctly point out that NRS 440.610 provides that
                a birth certificate "shall be prima facie evidence of the facts therein stated,"
                they fail to address the remainder of the statute, which provides that if an
                alleged father was not the spouse of the person who gave birth, "the data
                pertaining to the parent who did not give birth to a child is not such evidence
                in any civil or criminal proceeding adverse to the interests of the alleged
                father... . if the paternity is controverted." Henry and Rosie were never

SUPREME COURT
        OF
     NEVADA
                                                      8
(0) I947A
                married to each other, and Ignacio petitioned the court for a determination
                of paternity, controverting Henry's paternity of A.A. Th.us, Henry's name
                on A.A.'s birth certificate is not d.ispositive on the issue of paternity.
                              Based     upon the foregoing, the district court properly
                determined that under NRS 126.051(2), the conclusive presumption of
                Ignacio's paternity cannot be rebutted. See also Presumption, .Black's Law
                Dictionary (11th ed. 2019) (defining a conclusive presumption as "[a]
                Presuniption that cannot be overcome by any a.dditional evidence or
                argument because it is 'accepted as irrefutable proof that establishes a fact
                beybrid dispute"). And under 'Nevada's statutory scheme, because Ignacio
                is the natural father of A.A. and has not had his rights restricted or
                terminated, he has a "parent and child relationship," "incident to which the
                law confers or imposes rights, privileges; duties and obligations." NRS
                126.021(3).        Therefore, we conclude that the district court properly
                interpreted and applied the N.PA in determining that Ignacio is' A.A.'s
                natural father with legal rights attendant to a parent arid child
                relationship . 5
                The district court was not required to engage in an Ellis V. Carucci analysis
                and appropriately awarded joint physical custody to Ignacio and Rosie
                           Rosie and Henry contend the district; court. erred by failing to
                make a custody modification determination under Ellis v. Carucci, 123 Nev.


                       5 Rosie and Henry additionally argue that the district court exceeded
                the scope of remand by considering the issue of fraud. We disagree. The
                district court merely followed the procedures set forth in NRS Chapter 126,
                as we instructed, to determine paternity and considered Ign.a.cio's challenge
                to the VAP in doing so. This was appropriate. See NRS 126.053(3)
                (providing that a signed VAP may be challenged. `tipon the groun.ds of frau.d,
                duress. or material mistake of fact"); NRS 126.051(2) (providing a
                conclusive presumption of paternity based on DNA testing).•
SUPREME COURT
        OF
     NEVADA
                                                       9
(0) 1917A
                145, 161 P.3d 239 (2007), and by not. thoroughly analyzing A.A.'s best
                interest under NRS 125C.0035(4) to determine the custody arrangement.
                              We review a child custody determination for an abuse of
                discretion.   Wallace v. Wallace, 112 Nev. 1015, 1019, 922 P.2d 541, 543

                (1996).   Under NRS 126.161(4)(a), an order in an action to determine
                paternity may "[c]ontain any other provision directed against the
                appropriate party to the proceeding, concerning...the custody and
                guardianship of the child, visitation with the child, . . . or any other matter
                in the hest interest of the child." The Legislature has declared that it is the
                policy of this state "No ensure that minor children have frequent
                associations and a continuing relationship with both parents after the
                parents have ended their relationship" and "fflo encourage such parents to
                share the rights and responsibilities of child rearing." NRS 125C.001(1)-(2).
                Consequently, in an action to determine physical custody, a court should
                award parents joint physical custody unless the best. interest of the child
                requires otherwise. See NRS 125C.0035(3)(a) (providing that an award of
                physical custody• to both parents is preferred); see also NRS 125C.0035(1)
                ("In any action for determining physical custody of a minor child, the sole
                consideration of the court is the best interest of the child.").
                              In this matter, the district court ordered that Ignacio and Rosie
                shall have joint physical custody of' A.A. and put in place a parenting
                schedule for roughly equal tithe, effective immediately after the hearing.
                The court did not engage in a child custody modification analysis, but it was
                not required to do so because Ignacio did not seek to modify an existing
                custody order, as no such order had been entered regarding A.A., 'and he
                instead sought an initial custody determination following a decision on
                paternity. See NRS 125C.0015(2) ("If a court has not made a d.etermination

SUPREME COURT
         OF
      NEVADA
                                                      10
(0) I 947A
                regarding the custody of a child, each parent has joint legal custody and
                joint physical custody of the child until otherwise ordered by a court of
                competent jurisdiction."); NRS 125C.0045(1) (providing that the district
                court may "[a]t any time modify or vacate [a custody order]"); see also Ellis,
                123 Nev. at 150, 161 P.3d at 242 (setting forth a test that applies in
                evaluating custody modification requests). Thus, contrary to Rosie's and
                Henry's argument, the court properly declined to engage in an Ellis
                analysis.
                             The district court's custody determination comports with. the
                record facts presented and the preferences that NRS 125C.0025 and NRS
                125C.0035(3)(a) establish that joint physical custody ordinarily is in the
                best interest of the child. Once the district court determined that Ignacio
                was A.A.'s biological father and that Rosie and Ignacio had no custody order
                in place as to A.A., NRS 125C.0015(2) gave Ignacio and Rosie joint custody
                "until otherwise ordered by a court of competent jurisdiction." With that as
                its starting point, the district court proceeded to determine whether to order
                something besides joint physical custody based on the evidence and law
                presented.
                             Rosie appeared pro se in district court, while Henry and Ignacio
                each had separate counsel. Before entering its custody order, the district
                court questioned Rosie about A.A. and his relationship with her, Henry, and
                Ignacio. In awarding joint physical custody to Ignacio and Rosie, the district
                court found that "Henry and Rosie intentionally deprived Ignacio of time
                with [A.A.]" and that, as a result, Ignacio has "missed [A.A.]'s infancy,
                toddlerhood, and young childhood." This triggered the joint custody
                preference stated in NRS 125C.0025, which provides that "[w]hen a court is
                making a determination regarding the physical custody of a child, there is

SUPREME COURT
        OF
     NEVADA
                                                     11
()) 1947A
                a preference that joint physical. custody would be in the hest interest of a
                rnin.or child if... [a] parent has deionstrated, or h.as attempted to
                demonstrate but has had his or her efforts frustrated by the other parent,
                an intent to establish a mea.ningful relationship with the minor child." The
                district court also found that, "[t]he best interest factor under NRS
                125C.0035 which considers 'which. parent is more likely to allow the child to
                have frequent associations and a continuing relationship with the
                noncustodial parent' incredibly 'favOrs Ignacio."     In 'light Of the lirnited
                record presented, the district court did not abuse its discretion in 'awarding
                joint physical custody of A.A. to Rosie and Ignacio, consistent with the
                parental statutes and preferences stated in NRS 1.25C.0015, NRS
                125C.0025, and NRS I 25C.0035(3)(a).6
                                               CONCLUSION
                            We conclude the district court properly applied..the NPA in
                fin.ding that Ignacio is A.A.'s legal father with corresponding parental
                riglats. We further con.clude the district court properly determined that
                Ignacio's status as natural father entitled him to custody rights, and:that-it



                      6 We are not persuaded by Rosie's and Henry's argument that Ignacio's
                failure to obtain a guardian ad litern for A.A. provid.es an additional basis
                for reversal and remand. Although the judge who presided over an initial
                hearing ordered that contact be made with the Children's Attorney Project
                and that Ignacio must pay guardian- ad litem feeS, it is the role Of the court,
                not a party, to appoint a guardian ad. litem. Moreover,- the decision to make
                the child a party or to appoint a guardian ad litern is committed to the
                discretion of the district court. See NRS 126.101(1) (providing th:at in a
                paternity action, the court may make the child a pa.rty to the action and
                appoint a guardian ad litem for the child if it determines that doing so is
                necessa.ry). Here, the court considered Rosie's and Henry's guardian ad
                litem concerns and decided not to appoint one or to make A.A. a party to the
                action. We perceive. no abuse of discretion in that decision.
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                did not abuse its discretion in ordering joint physical custody. We therefore
                affirni the district court's order.



                                                                                7   J.
                                                      Stiglich

                We concur:



                   &A,A                     , C.J.                                       , J.
                Parraguirre                                  Hardesty
                                                                       a




                                              J.                                         , J.
                Cadish                                       Silver


                                              J.
                                                                 44ta'zn
                Pickering                                    Herndon




SUPREME COURT
       OF
    NEVADA
                                                       13
0) 1947A